Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Kim et al. (WO 2016/199409) (hereinafter Kim) teaches in an image and/or video decoder, a method for luma-based quantization parameter (QP) prediction using a processor, the method comprising: 
receiving a coded bitstream comprising syntax elements related to QP values encoded by an encoder (e.g. pars. 109 – 113);  
generating a delta QP value based on the decoding delta QP mapping look-up-table (e.g. par. 111), wherein generating the delta QP value further comprises: 
determining a method to reconstruct the delta QP value for one or more types of QP prediction, wherein the one or more types of QP prediction comprise: 
a default type, wherein the delta QP value is extracted from the bitstream (e.g. par. 70); 
a first prediction type, wherein the delta QP value for a current block in the bitstream is generated based on the decoding delta QP 2Attorney Docket. No. D17022US01 mapping look-up-table and a function of luminance values in a prediction block used to decode the current block (e.g. par. 70); and 
a second prediction type, wherein the delta QP value for the current block in the bitstream is generated based on the decoding delta QP mapping look-up-table, a function of luminance values in the prediction block used to decode the current block, and functions of 
based on the reconstructed delta QP value, generating a QP value to decode a coded block in the bitstream by adding the delta QP value to a base QP value, wherein the base QP value denotes a value known by both, encoder and decoder (e.g. 109 – 113).
Kim does not explicitly teach:
examining a first flag in the bitstream denoting whether luma-based QP prediction is enabled or not, and upon determining that luma-based QP prediction is enabled: 
examining a second flag in the bitstream denoting whether a custom QP mapping look-up-table is included or not in the bitstream, wherein a QP mapping look-up-table maps a function of block-luminance values into delta QP value, and upon detecting that a custom QP mapping look-up-table is included, reading the custom QP mapping look-up-table using a set of QP mapping look-up-table syntax elements including a set of QP mapping look- up-table syntax parameters in the bitstream; 
based on the value of the second flag, selecting a decoding delta QP mapping look-up-table as either a default QP mapping look-up-table or the custom QP mapping look- up-table;
wherein determining a method to reconstruct the delta QP value is determined according to a value of a third flag in the bitstream denoting one or more types of 
wherein for the second prediction type, wherein the delta QP value (deltaQP) for the current block in the bitstream is generated as:
                        
                            d
                            e
                            l
                            t
                            a
                            Q
                            P
                            =
                            d
                            Q
                            
                                
                                    P
                                
                                
                                    L
                                    U
                                    T
                                    
                                        
                                            f
                                            
                                                
                                                    L
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    ∆
                                    Q
                                    P
                                
                                
                                    P
                                    R
                                    E
                                    D
                                    -
                                    O
                                    T
                                    H
                                    E
                                    R
                                
                            
                             
                             
                        
                    
Where:
                        
                            
                                
                                    ∆
                                    Q
                                    P
                                
                                
                                    P
                                    R
                                    E
                                    D
                                    -
                                    O
                                    T
                                    H
                                    E
                                    R
                                
                            
                            =
                            (
                            
                                
                                    ∆
                                    Q
                                    P
                                
                                
                                    A
                                    B
                                    O
                                    V
                                    E
                                    -
                                    O
                                    T
                                    H
                                    E
                                    R
                                
                            
                            +
                             
                            
                                
                                    ∆
                                    Q
                                    P
                                
                                
                                    L
                                    E
                                    F
                                    T
                                    -
                                    O
                                    T
                                    H
                                    E
                                    R
                                
                            
                            )
                            /
                            2
                        
                    
                        
                            
                                
                                    ∆
                                    Q
                                    P
                                
                                
                                    A
                                    B
                                    O
                                    V
                                    E
                                    -
                                    O
                                    T
                                    H
                                    E
                                    R
                                
                            
                            =
                             
                            
                                
                                    Q
                                    P
                                
                                
                                    A
                                    B
                                    O
                                    V
                                    E
                                
                            
                            -
                             
                            
                                
                                    Q
                                    P
                                
                                
                                    A
                                    B
                                    O
                                    V
                                    E
                                    -
                                    L
                                    U
                                    M
                                
                            
                        
                    
                                
                                    
                                        
                                            ∆
                                            Q
                                            P
                                        
                                        
                                            L
                                            E
                                            F
                                            T
                                            -
                                            O
                                            T
                                            H
                                            E
                                            R
                                        
                                    
                                    =
                                     
                                    
                                        
                                            Q
                                            P
                                        
                                        
                                            L
                                            E
                                            F
                                            T
                                        
                                    
                                    -
                                     
                                    
                                        
                                            Q
                                            P
                                        
                                        
                                            L
                                            E
                                            F
                                            T
                                            -
                                            L
                                            U
                                            M
                                        
                                    
                                
                            , and
                        
                            
                                
                                    Q
                                    P
                                
                                
                                    A
                                    B
                                    O
                                    V
                                    E
                                    -
                                    L
                                    U
                                    M
                                
                            
                            =
                             
                            b
                            a
                            s
                            e
                            Q
                            P
                            +
                            d
                            Q
                            
                                
                                    P
                                
                                
                                    L
                                    U
                                    T
                                    
                                        
                                            f
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                            B
                                                            O
                                                            V
                                                            E
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    ,
                        
                            
                                
                                    Q
                                    P
                                
                                
                                    L
                                    E
                                    F
                                    T
                                    -
                                    L
                                    U
                                    M
                                
                            
                            =
                            b
                            a
                            s
                            e
                            Q
                            P
                            +
                            d
                            Q
                            P
                            _
                            L
                            U
                            T
                            (
                            f
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            L
                                            E
                                            F
                                            T
                                        
                                    
                                
                            
                            )
                        
                    
Where                                 
                                    
                                        
                                            Q
                                            P
                                        
                                        
                                            A
                                            B
                                            O
                                            V
                                            E
                                        
                                    
                                
                             denotes a QP value for a block above the current block,                                 
                                    
                                        
                                            Q
                                            P
                                        
                                        
                                            L
                                            E
                                            F
                                            T
                                        
                                    
                                
                             denotes a QP value for a block left to the current block dQP_LUT() denotes the decoding delta QP mapping look-up-table, and f(), f(LABOVE), and f(LLEFT) denote functions of luminance values in the prediction block, the block above the current block and the block left of the current block.
Anonymous: “Readme EE9 dqpScale of Software HM-16-6.6-JEM-3.1 EE9 DQPSCALE for JVET-C0095” (hereinafter Anonymous), however, teaches an image and/or video decoder, a method for luma-based quantization parameter (QP) prediction using a processor, comprising:
examining a first flag in the bitstream denoting whether luma-based QP prediction is enabled or not, and upon determining that luma-based QP prediction is enabled (e.g. example 1): 
examining a second flag in the bitstream denoting whether a custom QP mapping look-up-table is included or not in the bitstream, wherein a QP mapping look-up-table maps a function of block-luminance values into delta QP value, and upon detecting that a custom QP mapping look-up-table is included, reading the custom QP mapping look-up-table using a set of QP mapping look-up-table syntax elements including a set of QP mapping look- up-table syntax parameters in the bitstream (e.g. example 3); 
based on the value of the second flag, selecting a decoding delta QP mapping look-up-table as either a default QP mapping look-up-table or the custom QP mapping look- up-table (e.g. example 3);
wherein determining a method to reconstruct the delta QP value is determined according to a value of a third flag in the bitstream denoting one or more types of QP prediction based on the custom QP mapping look-up-table or the default QP mapping look-up-table and luminance values in coded blocks in the bitstream, wherein the one or more types of QP prediction (e.g. examples 1 – 3).
Neither Kim nor Anonymous teach:
wherein for the second prediction type, wherein the delta QP value (deltaQP) for the current block in the bitstream is generated as:
                        
                            d
                            e
                            l
                            t
                            a
                            Q
                            P
                            =
                            d
                            Q
                            
                                
                                    P
                                
                                
                                    L
                                    U
                                    T
                                    
                                        
                                            f
                                            
                                                
                                                    L
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    ∆
                                    Q
                                    P
                                
                                
                                    P
                                    R
                                    E
                                    D
                                    -
                                    O
                                    T
                                    H
                                    E
                                    R
                                
                            
                             
                             
                        
                    
Where:
                        
                            
                                
                                    ∆
                                    Q
                                    P
                                
                                
                                    P
                                    R
                                    E
                                    D
                                    -
                                    O
                                    T
                                    H
                                    E
                                    R
                                
                            
                            =
                            (
                            
                                
                                    ∆
                                    Q
                                    P
                                
                                
                                    A
                                    B
                                    O
                                    V
                                    E
                                    -
                                    O
                                    T
                                    H
                                    E
                                    R
                                
                            
                            +
                             
                            
                                
                                    ∆
                                    Q
                                    P
                                
                                
                                    L
                                    E
                                    F
                                    T
                                    -
                                    O
                                    T
                                    H
                                    E
                                    R
                                
                            
                            )
                            /
                            2
                        
                    
                        
                            
                                
                                    ∆
                                    Q
                                    P
                                
                                
                                    A
                                    B
                                    O
                                    V
                                    E
                                    -
                                    O
                                    T
                                    H
                                    E
                                    R
                                
                            
                            =
                             
                            
                                
                                    Q
                                    P
                                
                                
                                    A
                                    B
                                    O
                                    V
                                    E
                                
                            
                            -
                             
                            
                                
                                    Q
                                    P
                                
                                
                                    A
                                    B
                                    O
                                    V
                                    E
                                    -
                                    L
                                    U
                                    M
                                
                            
                        
                    
                                
                                    
                                        
                                            ∆
                                            Q
                                            P
                                        
                                        
                                            L
                                            E
                                            F
                                            T
                                            -
                                            O
                                            T
                                            H
                                            E
                                            R
                                        
                                    
                                    =
                                     
                                    
                                        
                                            Q
                                            P
                                        
                                        
                                            L
                                            E
                                            F
                                            T
                                        
                                    
                                    -
                                     
                                    
                                        
                                            Q
                                            P
                                        
                                        
                                            L
                                            E
                                            F
                                            T
                                            -
                                            L
                                            U
                                            M
                                        
                                    
                                
                            , and
                        
                            
                                
                                    Q
                                    P
                                
                                
                                    A
                                    B
                                    O
                                    V
                                    E
                                    -
                                    L
                                    U
                                    M
                                
                            
                            =
                             
                            b
                            a
                            s
                            e
                            Q
                            P
                            +
                            d
                            Q
                            
                                
                                    P
                                
                                
                                    L
                                    U
                                    T
                                    
                                        
                                            f
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                            B
                                                            O
                                                            V
                                                            E
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    ,
                        
                            
                                
                                    Q
                                    P
                                
                                
                                    L
                                    E
                                    F
                                    T
                                    -
                                    L
                                    U
                                    M
                                
                            
                            =
                            b
                            a
                            s
                            e
                            Q
                            P
                            +
                            d
                            Q
                            P
                            _
                            L
                            U
                            T
                            (
                            f
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            L
                                            E
                                            F
                                            T
                                        
                                    
                                
                            
                            )
                        
                    
Where                                 
                                    
                                        
                                            Q
                                            P
                                        
                                        
                                            A
                                            B
                                            O
                                            V
                                            E
                                        
                                    
                                
                             denotes a QP value for a block above the current block,                                 
                                    
                                        
                                            Q
                                            P
                                        
                                        
                                            L
                                            E
                                            F
                                            T
                                        
                                    
                                
                             denotes a QP value for a block left to the current block dQP_LUT() denotes the decoding delta QP mapping look-up-table, and f(), f(LABOVE), and f(LLEFT) denote functions of luminance values in the prediction block, the block above the current block and the block left of the current block.
A further search was conducted which failed to yield any prior art. These limitations, when taken in combination with the other limitations of the claim, are therefore nonobvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700.  The examiner can normally be reached on M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/           Examiner, Art Unit 2487      

/Dave Czekaj/           Supervisory Patent Examiner, Art Unit 2487